DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 11, and 15 and the cancellation of claims 6, 7, 12, and 13 in the response filed 10/16/2020 is acknowledged.
Claims 1-5, 8-11, 14, 15, and 18-23 are now pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. Applicant argues on p. 8 of Arguments/Remarks that the invention is not assessed as a whole, and that each feature of the claim is considered in isolation; applicant further argues that the knit hemostatic bandage of claim 1 as a whole has advantages such as excellent hemostatic properties, fluid absorbency, and rapidly arresting bleeding that is not provided by any of the cited references. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rapidly arresting bleeding, fluid absorbency) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Urlaub’s bandage as described below in the body of the rejection applies pressure to the body, which can provide a hemostatic effect. Applicant argues on p. 9-11 that Bernhard . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites the limitation “the continuous rayon fiber” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution and examination, the continuous rayon fiber is interpreted to be the continuous secondary fiber.
Regarding claim 14, the claim is rejected under 35 U.S.C. 112 by virtue of its dependence on claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 15, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Urlaub US 3,040,551 in view of Fischer et al. US 2007/0160653 A1 further in view of Jansen et al. US 5,047,293, Oltarshevskaya et al. US 2012/0107388, and Braunstein et al. US 2007/0021699 A1.
Regarding claim 1, Urlaub discloses a knit hemostatic bandage (fig. 1 and col. 1, lines 10-13, knit surgical bandage; col. 2, lines 1-10, the surgical bandage applies pressure to the body, which would have a hemostatic effect) comprising: a continuous first fiber 12 and a continuous second fiber 14 formed into rows, each row having multiple stitches (fig. 1), wherein the continuous first fiber 12 has a Young’s modulus of elasticity and the continuous second fiber knitting, and thus the stitches of the knitting, contribute to the two-way stretch and modulus of elasticity; furthermore, thefreedictionary.com defines stitch as “a single loop of thread or yarn made with an implement such as sewing or knitting needle”; since the overall bandage is made of each of these stitches, which comprise the loops of the fibers, the overall stretchability and modulus of elasticity is formed by these stitches).
Urlaub is silent on the continuous first fiber being rayon and the continuous second fiber being glass, wherein the Young’s modulus of elasticity of the rayon is between 1 GPa and 30 GPa.
However, Fischer teaches a knit ([0046], fibers may be combined using knitting) hemostatic bandage ([0021], hemostatic textile) comprising an analogous first fiber that is rayon and an analogous second fiber that is glass ([0044], rayon fibers may be combined with glass fibers), wherein the Young’s modulus of elasticity of the rayon is between 1 GPa and 30 GPa (as evidenced in Polymers (NPL attached), the Young’s modulus of Cellulose II (or Rayon), is 7239 MPa, or 7.239 GPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub such that the continuous first fiber is rayon and the continuous second fiber is glass, wherein the Young’s modulus of elasticity of the rayon is between 1 GPa and 30 GPa, as taught by Fischer, because glass activates platelets and hemostasis ([0067]), and because the rayon fiber provides excellent absorbency and additional hemostatic factors ([0044]).
Urlaub in view of Fischer is silent on the Young’s modulus of elasticity of the glass fiber being between 70 GPa and 75 GPa.
However, Jansen teaches a dressing (col. 1, lines 5-9) comprising a glass fiber having a Young’s modulus of elasticity of between 70 GPa and 75 GPa (col. 5, lines 19-21, 7,000 daN/mm2 being 70 GPa).

Urlaub in view of Fischer further in view of Jansen is silent on the knit hemostatic bandage having a gauge of between 10 and 30 stitches per inch.
However, Oltarshevskaya teaches an analogous hemostatic bandage ([0004], hemostatic dressings) having a gauge of between 10 and 30 stitches per inch ([0040], wherein rows of stitching spaced about 1 mm to about 10 mm apart converts to a gauge of about 2.5-25 stitches per inch, which overlaps with the range of 10-30 stitches per inch; please note: the "layered structure” of the bandage is actually a hemostatic composition such as a chamomile/nettle/alginate composition that is layered onto a textile material (please see [0046], entire paragraph); therefore, the stitching referred to in [0040] and [0047] is in fact rows of stitches across the textile material itself).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub in view of Fischer further in view of Jansen to have a gauge of between 10 and 30 stitches per inch, as taught by Oltarshevskaya, since "[s]uch stitching can enhance the stability of the material, and in particular can minimize the risk of material fibers falling into the wound” [0040].
Urlaub in view of Fischer further in view of Jansen and Otlarshevskaya is silent on the Young’s modulus of elasticity of the knit hemostatic bandage being between 0.05 MPa and 1 MPa.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub in view of Fischer further in view of Jansen and Otlarshevskaya such that the Young’s modulus of elasticity of the knit hemostatic bandage is between 0.05 MPa and 1 MPa, as taught by Braunstein, to provide adequate compression when the sleeve is worn ([0040]).
Regarding claim 2, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub in view of Fischer further in view of Jansen is silent on the bandage having a gauge of 20 stitches per inch.
However, Oltarshevskaya further teaches the analogous hemostatic bandage having a gauge of 20 stitches per inch ([0040], wherein rows of stitching spaced about 1 mm to about 10 mm apart converts to a gauge of about 2.5-25 stitches per inch, which includes a gauge of 20 stitches per inch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bandage of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein with a gauge of 20 stitches per inch, as taught by Oltarshevskaya, since "[s]uch stitching can enhance the stability of the material, and in particular can minimize the risk of material fibers falling into the wound” [0040].
Regarding claim 3, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub in view of Fischer further in view of Jansen is silent on the bandage having a gauge of between 10 and 15 stitches per inch.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bandage of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein with a gauge of between 10 and 15 stitches per inch, as taught by Oltarshevskaya, since "[s]uch stitching can enhance the stability of the material, and in particular can minimize the risk of material fibers falling into the wound” [0040].
Regarding claim 4, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub in view of Fischer further in view of Jansen is silent on the bandage having a gauge of 12 stitches per inch.
However, Oltarshevskaya further teaches the analogous hemostatic bandage having a gauge of 12 stitches per inch ([0040], wherein rows of stitching spaced about 1 mm to about 10 mm apart converts to a gauge of about 2.5-25 stitches per inch, which includes a gauge of 12 stitches per inch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bandage of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein with a gauge of 12 stitches per inch, as taught by Oltarshevskaya, since "[s]uch stitching can enhance the stability of the material, and in particular can minimize the risk of material fibers falling into the wound” [0040].
Regarding claim 5, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.

Regarding claim 8, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub further discloses the knit structure including the second fiber 14 and first fiber 12 in each row (fig. 1).
Urlaub is silent on the second fiber being glass and the first fiber being rayon.
However, Fischer further teaches the second fiber being glass and the first fiber being rayon ([0044], rayon fibers may be combined with glass fibers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second fiber and the first fiber of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein to be glass and rayon, respectively, as taught by Fischer, because glass activates platelets and hemostasis ([0067]), and because the rayon fiber provides excellent absorbency and additional hemostatic factors ([0044]).
Regarding claim 9, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub is silent on the rayon fiber being cellulose rayon.
However, Fischer further teaches the rayon fiber being cellulose rayon ([0077], wherein bamboo rayon is a type of cellulose rayon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rayon fiber of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein to be cellulose rayon, as taught by Fischer, because this rayon fiber provides excellent absorbency and additional hemostatic factors ([0044]).
Regarding claim 10, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub is silent on the rayon fiber being bamboo rayon.
However, Fischer further teaches the rayon fiber being bamboo rayon ([0077], bamboo rayon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rayon fiber of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein to be bamboo rayon, as taught by Fischer, because this rayon fiber provides excellent absorbency and additional hemostatic factors ([0044]).
Regarding claim 15, Urlaub discloses a knit hemostatic bandage (fig. 1 and col. 1, lines 10-13, knit surgical bandage; col. 2, lines 1-10, the surgical bandage applies pressure to the body, which would have a hemostatic effect) comprising: a continuous secondary fiber 12 and a continuous first fiber 14 formed into rows, each row having multiple stitches (fig. 1), wherein the continuous secondary fiber 12 has a Young’s modulus of elasticity and the continuous first fiber 14 has a Young’s modulus of elasticity (col. 2, lines 15-29, the yarns used in the knit are stretchable and would thus each have an inherent modulus of elasticity), each stitch of the knit hemostatic bandage comprising a loop of the continuous secondary fiber 12 and a loop of the continuous first fiber 14, wherein the loop of the continuous secondary fiber 12 has a Young’s modulus of elasticity of the secondary fiber 12 and the loop of the continuous first fiber 14 has a Young’s modulus of elasticity of the first fiber 14 (fig. 1, each stitch featuring a loop of each fiber; as discussed above, the yarns in the knit are stretchable and thus have an inherent modulus of elasticity; the loops formed by these yarns would also have these moduli of elasticities, since the loops consist of its respective yarn), in which, for each stitch in a row: the loop of the continuous secondary fiber 12 is stitched to only one of the loops of an adjacent stitch in an adjacent row and the loop of the continuous first fiber 14 is stitched to only the other one of the knitting, and thus the stitches of the knitting, contribute to the two-way stretch and modulus of elasticity; furthermore, thefreedictionary.com defines stitch as “a single loop of thread or yarn made with an implement such as sewing or knitting needle”; since the overall bandage is made of each of these stitches, which comprise the loops of the fibers, the overall stretchability and modulus of elasticity is formed by these stitches).
Urlaub is silent on the continuous first fiber being glass, and the continuous secondary fiber having a Young’s modulus of elasticity of between 1 GPa and 30 GPa.
However, Fischer teaches a knit ([0046], fibers may be combined using knitting) hemostatic bandage ([0021], hemostatic textile) comprising an analogous first fiber that is glass, and the continuous secondary fiber having a Young’s modulus of elasticity of between 1 GPa Polymers (NPL attached), the Young’s modulus of Cellulose II (or Rayon), is 7239 MPa, or 7.239 GPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub such that the continuous first fiber is glass, and the continuous secondary fiber has a Young’s modulus of elasticity of between 1 GPa and 30 GPa, as taught by Fischer, because glass activates platelets and hemostasis ([0067]), and because the rayon fiber, which has the claimed modulus of elasticity, provides excellent absorbency and additional hemostatic factors ([0044]).
Urlaub in view of Fischer is silent on the Young’s modulus of elasticity of the glass fiber being between 70 GPa and 75 GPa.
However, Jansen teaches a dressing (col. 1, lines 5-9) comprising a glass fiber having a Young’s modulus of elasticity of between 70 GPa and 75 GPa (col. 5, lines 19-21, 7,000 daN/mm2 being 70 GPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have specified the continuous first (glass) fiber of Urlaub in view of Fischer to have a Young’s modulus of elasticity of between 70 GPa and 75 GPa, as taught by Jansen, to contribute to the desired specific overall elasticity of the bandage, since the overall elasticity of the bandage will be determined based on the composition of the stitches of the various fibers.
Urlaub in view of Fischer further in view of Jansen is silent on the knit hemostatic bandage having a gauge of 20 stitches per inch.
However, Oltarshevskaya teaches an analogous hemostatic bandage ([0004], hemostatic dressings) having a gauge of 20 stitches per inch ([0040], wherein rows of stitching spaced about 1 mm to about 10 mm apart converts to a gauge of about 2.5-25 stitches per inch, which includes a gauge of 20 stitches per inch; please note: the "layered structure” of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub in view of Fischer further in view of Jansen to have a gauge of 20 stitches per inch, as taught by Oltarshevskaya, since "[s]uch stitching can enhance the stability of the material, and in particular can minimize the risk of material fibers falling into the wound” [0040].
Urlaub in view of Fischer further in view of Jansen and Oltarshevskaya is silent on the Young’s modulus of elasticity of the knit hemostatic bandage being between 0.05 MPa and 1 MPa.
However, Braunstein teaches a knitted bandage having a Young’s modulus of elasticity between 0.05 MPa and 1 MPa (fig. 1 and [0040], the first material layer has a modulus of elasticity between 10-150 psi (~0.07-1.03 MPa) and can be an elastic knit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub in view of Fischer further in view of Jansen and Oltarshevskaya such that the Young’s modulus of elasticity of the knit hemostatic bandage is between 0.05 MPa and 1 MPa, as taught by Braunstein, to provide adequate compression when the sleeve is worn ([0040]).
Regarding claim 18, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub further discloses when the bandage is stretched, the loops of the continuous secondary fiber 14 move relative to the loops of the continuous first fiber 12 without stretching the continuous secondary fiber 14 or the continuous first fiber 12 (fig. 1, the knit structure having 
Urlaub is silent on the continuous secondary fiber being rayon and the continuous first fiber being glass.
However, Fischer further teaches the analogous secondary fiber being rayon and the analogous first fiber being glass ([0044], rayon/secondary fibers may be combined with glass/first fibers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein such that the continuous secondary fiber is rayon and the continuous first fiber is glass, as taught by Fischer, because glass activates platelets and hemostasis ([0067]), and because the rayon fiber provides excellent absorbency and additional hemostatic factors ([0044]).
Regarding claim 21, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub is silent on the continuous rayon fiber being formed of a rayon that exhibits hemostatic activity.
However, Fischer further teaches the continuous rayon fiber being formed of a rayon that exhibits hemostatic activity ([0029], the secondary fiber (in this case, rayon) is contacted with thrombin or another hemostatic agent; [0040], blood factors such as thrombin enhance the hemostatic properties; therefore, the rayon would exhibit hemostatic activity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the continuous rayon fiber of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein to be formed of a rayon that exhibits hemostatic activity, as taught by Fischer, to “aid in activating the body’s natural hemostasis cascade and result in a material that can rapidly arrest bleeding” ([0040]).
Regarding claim 22, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub is silent on one or more of thrombin, lyophilized blood cells, lyophilized platelets, fibrin, and fibrinogen.
However, Fischer further teaches one or more of thrombin ([0023], the hemostatic textile comprises thrombin), lyophilized blood cells, lyophilized platelets, fibrin, and fibrinogen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the knit hemostatic bandage of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein with one or more of thrombin, lyophilized blood cells, lyophilized platelets, fibrin, and fibrinogen, as taught by Fischer, to “aid in activating the body’s natural hemostasis cascade and result in a material that can rapidly arrest bleeding” ([0040]).
Regarding claim 23, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub further discloses the continuous first fiber 12 and the continuous second fiber 14 formed into rows forming a ply of the bandage (fig. 1).
Urlaub is silent on the continuous first fiber being rayon and the continuous second fiber being glass, and wherein the knit hemostatic bandage comprises multiple plies.
However, Fischer further teaches the analogous first fiber being rayon and the analogous second fiber being glass ([0044], rayon/first fibers may be combined with glass/second fibers), and wherein the bandage comprises multiple plies ([0047], the textile may consist of three layers/plies, and one of the plies is formed from the hemostatic material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein such that the continuous first fiber is rayon and the continuous second fiber is glass, and wherein the knit .
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urlaub US 3,040,551 in view of Fischer et al. US 2007/0160653 A1 further in view of Jansen et al. US 5,047,293 and Braunstein et al. US 2007/0021699 A1.
Regarding claim 11, Urlaub discloses a knit hemostatic bandage (fig. 1 and col. 1, lines 10-13, knit surgical bandage; col. 2, lines 1-10, the surgical bandage applies pressure to the body, which would have a hemostatic effect) comprising: a continuous secondary fiber 12 and a continuous first fiber 14 formed into rows, each row having multiple stitches (fig. 1), wherein the continuous secondary fiber 12 has a Young’s modulus of elasticity and the continuous first fiber 14 has a Young’s modulus of elasticity (col. 2, lines 15-29, the yarns used in the knit are stretchable and would thus each have an inherent modulus of elasticity), each stitch of the knit hemostatic bandage comprising a loop of the continuous secondary fiber 12 and a loop of the continuous first fiber 14, wherein the loop of the continuous secondary fiber 12 has a Young’s modulus of elasticity of the secondary fiber 12 and the loop of the continuous first fiber 14 has a Young’s modulus of elasticity of the first fiber 14 (fig. 1, each stitch featuring a loop of each fiber; as discussed above, the yarns in the knit are stretchable and thus have an inherent modulus of elasticity; the loops formed by these yarns would also have these moduli of elasticities, since the loops consist of its respective yarn), in which, for each stitch in a row: the loop of the continuous secondary fiber 12 is stitched to only one of the loops of an adjacent stitch in an adjacent row and the loop of the continuous first fiber 14 is stitched to only the other one of the loops of the adjacent stitch in the adjacent row (fig. 1), the stitches in each row alternating between (i) a first configuration in which the loop of the continuous secondary fiber 12 is disposed toward a first face of the knit hemostatic bandage and the loop of the continuous first knitting, and thus the stitches of the knitting, contribute to the two-way stretch and modulus of elasticity; furthermore, thefreedictionary.com defines stitch as “a single loop of thread or yarn made with an implement such as sewing or knitting needle”; since the overall bandage is made of each of these stitches, which comprise the loops of the fibers, the overall stretchability and modulus of elasticity is formed by these stitches).
Urlaub is silent on the continuous secondary fiber being rayon and the continuous first fiber being glass, wherein the Young’s modulus of elasticity of the rayon is between 1 GPa and 30 GPa.
However, Fischer teaches a knit ([0046], fibers may be combined using knitting) hemostatic bandage ([0021], hemostatic textile) comprising an analogous secondary fiber that is rayon and an analogous first fiber that is glass ([0044], rayon fibers may be combined with glass fibers), wherein the Young’s modulus of elasticity of the rayon is between 1 GPa and 30 GPa Polymers (NPL attached), the Young’s modulus of Cellulose II (or Rayon), is 7239 MPa, or 7.239 GPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub such that the continuous secondary fiber is rayon and the continuous first fiber being glass, wherein the Young’s modulus of elasticity of the rayon is between 1 GPa and 30 GPa, as taught by Fischer, because glass activates platelets and hemostasis ([0067]), and because the rayon fiber provides excellent absorbency and additional hemostatic factors ([0044]).
Urlaub in view of Fischer is silent on the Young’s modulus of elasticity of the glass fiber being between 70 GPa and 75 GPa.
However, Jansen teaches a dressing (col. 1, lines 5-9) comprising a glass fiber having a Young’s modulus of elasticity of between 70 GPa and 75 GPa (col. 5, lines 19-21, 7,000 daN/mm2 being 70 GPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have specified the continuous first (glass) fiber of Urlaub in view of Fischer to have a Young’s modulus of elasticity of between 70 GPa and 75 GPa, as taught by Jansen, to contribute to the desired specific overall elasticity of the bandage, since the overall elasticity of the bandage will be determined based on the composition of the stitches of the various fibers.
Urlaub in view of Fischer further in view of Jansen is silent on the Young’s modulus of elasticity of the knit hemostatic bandage being between 0.05 MPa and 1 MPa.
However, Braunstein teaches a knitted bandage having a Young’s modulus of elasticity between 0.05 MPa and 1 MPa (fig. 1 and [0040], the first material layer has a modulus of elasticity between 10-150 psi (~0.07-1.03 MPa) and can be an elastic knit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the knit hemostatic bandage of Urlaub in 
Regarding claim 14, Urlaub in view of Fischer further in view of Jansen and Braunstein discloses the claimed invention as discussed above.
Urlaub is silent on the continuous secondary fiber being a continuous rayon fiber.
However, Fischer further teaches the analogous continuous secondary fiber being rayon ([0044], rayon/secondary fibers may be combined with glass/first fibers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the continuous secondary fiber of Urlaub in view of Fischer further in view of Jansen and Braunstein to be a continuous rayon fiber, as taught by Fischer, because the rayon fiber provides excellent absorbency and additional hemostatic factors ([0044]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urlaub US 3,040,551 in view of Fischer et al. US 2007/0160653 A1 further in view of Jansen et al. US 5,047,293, Oltarshevskaya et al. US 2012/0107388, Braunstein et al. US 2007/0021699 A1, Hung 4,034,751, and Reyes 5,236,243.
Regarding claim 19, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein discloses the claimed invention as discussed above.
Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein is silent on the continuous rayon fiber comprising a first rayon fiber, and comprising a second rayon fiber.
However, Hung teaches a bandage (col. 1, lines 6-7) with a rayon fiber comprising a first rayon fiber, and comprising a second rayon fiber (col. 6, lines 40-43, sheet 10 may be knitted fabric formed of multifilament yarn, which must have more than one fiber; col. 7, lines 18-23, sheet 10 may be made of rayon).

Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, Braunstein, and Hung is silent on the second rayon fiber being stitched at an edge of the knit hemostatic bandage to serge the edge of the knit hemostatic bandage.
However, Reyes teaches a textile 12 having a rayon fiber stitched at an edge of the textile 12 to serge the edge of the textile 12 (fig. 5 and col. 3, lines 1-11, rayon thread forms the serged seam 50 at the conjoined edge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second rayon fiber of the textile/knit hemostatic bandage of Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, Braunstein, and Hung to be stitched at an edge of the textile to serge the edge of the textile, as taught by Reyes, to prevent the edge of the textile/knit hemostatic bandage from unraveling. 
Regarding claim 20, Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, Braunstein, Hung, and Reyes discloses the claimed invention as discussed above.
Urlaub in view of Fischer further in view of Jansen, Otlarshevskaya, and Braunstein is silent on the first rayon fiber having a smaller yarn size than the second rayon fiber.
However, Hung further teaches the first rayon fiber having a smaller yarn size than the second rayon fiber (col. 7, lines 3-11, where the individual strands/fibers of the multifilament strand can having varying sizes; therefore, one fiber may have a smaller yarn size than the second fiber).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Trainor US 4,665,909.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786